DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on January 6 and 7, 2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.  The Examiner notes that the two IDS’s submitted on January 7, 2022, are identical to the two IDS’s submitted on January 6, 2022.  The two IDS’s submitted on January 7, 2022, have been marked as being considered, and the two IDS’s submitted on January 6, 2022, have been marked as being duplicates.

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.
Claims 1-20 are also rejected due to non-statutory double patenting.
Claims 2, 9, and 16 are objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  
Claim 2 specifies the limitation “send an acknowledgement upon receipt of the write request.”  Claims 9 and 16 each specify a similar limitation.  There is no antecedent basis for the write request.  It is recommended that the claim limitations specify a “send an acknowledgement upon receipt of a write request.” 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting - U.S. Patent No. 11,036,596
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-19 of U.S. Patent No. 11,036,596 (issued to application 16/254326).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Independent claims 1, 8, and 15 of the instant application contain nearly identical limitations as independent claims 1, 8, and 15 of U.S. Patent No. 11,036,596.  Independent claims 1, 8, and 15, respectively, of the instant application recite broader limitations than what is recited in independent claims 1, 8, and 15 of U.S. Patent No. 11,036,596, which fall entirely within the scope of claims 1, 8, and 15, respectively, of the instant application.  
Claims 2, 9, and 16 of the instant application contain limitations which are similar to limitations included in claims 1, 8, and 15 of U.S. Patent No. 11,036,596.  
Claims 3, 10, and 17 of the instant application contain limitations which are similar to limitations included in claims 5, 12, and 18 of U.S. Patent No. 11,036,596.
Claims 4, 11, and 18 of the instant application contain limitations which are similar to limitations included in claims 6, 13, and 19 of U.S. Patent No. 11,036,596.
Claims 5, 12, and 19 of the instant application contain limitations which are similar to limitations included in claims 2 and 9 of U.S. Patent No. 11,036,596.  
Claims 6, 13, and 20 of the instant application contain limitations which are similar to limitations included in claims 3, 10, and 16 of U.S. Patent No. 11,036,596.
Claims 7 and 14 of the instant application contain limitations which are similar to limitations included in claims 4, 11, and 17 of U.S. Patent No. 11,036,596. 
Therefore, claims 1-20 in the instant application are anticipated by claims 1-6, 8-13, and 15-19 in U.S. Patent No. 11,036,596.


Double Patenting - U.S. Patent No. 11,249,831
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,249,831 (issued to application 17/307283).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Independent claims 1, 8, and 15 of the instant application contain nearly identical limitations as independent claims 1, 8, and 15 of U.S. Patent No. 11,249,831.  Independent claims 1, 8, and 15, respectively, of the instant application recite slightly broader limitations than what is recited in independent claims 1, 8, and 15 of U.S. Patent No. 11,249,831, which fall entirely within the scope of claims 1, 8, and 15, respectively, of the instant application.  
Claims 2, 9, and 16 of the instant application contain limitations which are identical or nearly identical to limitations included in claims 2, 9, and 16 of U.S. Patent No. 11,249,831.  
Claims 3, 10, and 17 of the instant application contain limitations which are identical or nearly identical to limitations included in claims 3, 10, and 17 of U.S. Patent No. 11,249,831.
Claims 4, 11, and 18 of the instant application contain limitations which are identical or nearly identical to limitations included in claims 4, 11, and 18 of U.S. Patent No. 11,249,831.
Claims 5, 12, and 19 of the instant application contain limitations which are identical or nearly identical to limitations included in claims 5, 12, and 19 of U.S. Patent No. 11,249,831.  
Claims 6, 13, and 20 of the instant application contain limitations which are identical or nearly identical to limitations included in claims 6, 13, and 20 of U.S. Patent No. 11,249,831.
Claims 7 and 14 of the instant application contain limitations which are identical or nearly identical to limitations included in claims 7 and 14 of U.S. Patent No. 11,249,831. 
Therefore, claims 1-20 in the instant application are anticipated by claims 1-20 in U.S. Patent No. 11,249,831.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-10, 12, 15-17, and 19
Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Shapira et al. (U.S. Patent No. 9,514,837) in view of Jei et al. (U.S. Patent Publication No. 2017/0177425) in further view of Zvibel (U.S. Patent No. 8,352,835).

Claim 1
Regarding claim 1, Shapira discloses: 
A system comprising: 
a plurality of solid-state storage devices (Shapira: Col. 27, Lines 10-23 (multiple memory elements)); and 
a storage controller coupled to the plurality of solid-state storage devices (Shapira: Figure 1; Col. 7, Lines 4-36 (storage controller for flash memory device)), 
the storage controller comprising a processing device, the processing device to: 
determine whether data stored at a storage device is readable by determining whether a number of programming operations have been performed since the data was stored at the storage device (Shapira: Col. 17, Line 35 to Col. 18, Line 17 (verification of memory cells by performing program/erase cycles for a fixed amount of times without performing a read, and then performing a read after the last program cycle; this will detect if an error occurs or if a defect is present in the memory cell)).
generate a notification that the stored data is readable from the storage device upon determining that the data is readable.

Further regarding claim 1, Shapira does not explicitly disclose, but Jei teaches:
a plurality of solid-state storage devices (Jei: Figure 25; ¶ [0223]).

Shapira teaches a non-volatile flash memory system with multiple memory elements and a controller (Shapira: Figure 1; Col. 7, Lines 4-36; Col. 27, Lines 10-23), but does not explicitly teach utilizing solid-state storage devices as described in the claim.  Jei teaches a solid state drive (SSD) system which includes an SSD controller and a plurality of flash memories (Jei: Figure 25; ¶ [0223]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the memory verification methods taught by Shapira could be applied to a memory system such as the one taught by Jei.  One of ordinary skill would be motivated to do so in order to improve the verification and mitigation of flash memory defects (Shapira: Col. 3, Lines 41-55).

Further regarding claim 1, Shapira in view of Jei does not explicitly disclose, but Zvibel teaches:
generate a notification that the stored data is readable from the storage device upon determining that the data is readable (Zvibel: Figures 2B and 2C; Col. 5, Lines 12-29).

Zvibel teaches acknowledging both the data write and the writing of a checksum after verifying it matches the data that was written (Zvibel: Figures 2B and 2C; Col. 5, Lines 12-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide notification for writing of the checksum (indicating that the written data has been verified) in a similar manner as taught by Zvibel in conjunction with the storage system taught by Shapira in view of Jei.  One of ordinary skill in the art would be motivated to do so in order to provide an indication that the data has been written successfully and that any temporary storage of the data can be cleared.

Claims 2-3 and 5
Regarding claim 2, Shapira in view of Jei and Zvibel discloses: 
The system of claim 1, wherein the processing device is further to: send an acknowledgement upon receipt of the write request (Zvibel: Figures 2B and 2C; Col. 5, Lines 12-29 (acknowledgement of write request before the data is written)).

Regarding claim 3, Shapira in view of Jei and Zvibel discloses: 
The system of claim 2, wherein the processing device is further to: after the acknowledgment has been sent, store the data in a data buffer, wherein the data is to be sent to the storage device for storage (Shapira: Col. 7, Lines 30-36 (controller can include a buffer memory for temporary storage of data being programmed to or read from the flash memory)).

Regarding claim 5, Shapira in view of Jei and Zvibel discloses: 
The system of claim 1, wherein the number of programming operations is based on a type
of programming operation utilized to store the data at the storage device (Shapira: Col. 10, Line 59 to Col. 11, Line 8 (consideration of type and content of data and associated program/write command); Col. 16, Lines 35-65 (support for high performance program operations); Col. 17, Line 35 to Col. 18, Line 17 (adjust verification process for high performance program operation)).

Claims 8-10 and 12
Claims 8-10 and 12 contain limitations for a method which are similar to the limitations for the system described in claims 1-3 and 5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 15-17 and 19
Claims 15-17 and 19 contain limitations for a non-transitory computer readable storage medium which are similar to the limitations for the system described in claims 1-3 and 5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 4, 7, 11, 14, and 18
Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Shapira et al. (U.S. Patent No. 9,514,837) in view of Jei et al. (U.S. Patent Publication No. 2017/0177425) in further view of Zvibel (U.S. Patent No. 8,352,835) and Flynn et al. (U.S. Patent Publication No. 2012/0030408).

Claim 4
Regarding claim 4, Shapira in view of Jei and Zvibel does not explicitly disclose, but Flynn teaches: 
The system of claim 3, wherein the processing device is further to: assign a sequence number to the stored data that is readable upon receiving an acknowledgment from the storage device that the previously stored data is readable (Flynn: ¶ [0136]; ¶ [0169]).

Flynn teaches that a storage device may store an “event log” of storage operations in a
sequential order, with the log including sequence numbers or other indicators (Flynn: ¶ [0136]; ¶
[0169]).  It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to utilize an event log with the sequential ordering of operations such as
taught by Flynn in conjunction with the storage system taught by Shapira in view of Jei and Zvibel.  One of ordinary skill in the art would be motivated to do so in order to reconstruct data
in the event of an invalid shutdown or other failure condition (Flynn: ¶ [0136]).

Claim 7
Regarding claim 7, Shapira in view of Jei and Zvibel does not explicitly disclose, but Flynn teaches: 
The system of claim 1, wherein the processing device is further to: maintain an event log to identify locations in the storage device where the stored data is readable in the event of a power loss to the system (Flynn: ¶ [0136]; ¶ [0169]).

Flynn teaches that a storage device may store an “event log” of storage operations in a
sequential order, with the log including sequence numbers or other indicators (Flynn: ¶ [0136]; ¶
[0169]).  It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to utilize an event log with the sequential ordering of operations such as
taught by Flynn in conjunction with the storage system taught by Shapira in view of Jei and Zvibel.  One of ordinary skill in the art would be motivated to do so in order to reconstruct data
in the event of an invalid shutdown or other failure condition (Flynn: ¶ [0136]).

Claims 11, 14, and 18
Claims 11 and 14 contain limitations for a method which are similar to the limitations for the system described in claims 4 and 7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 18 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 4, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.




Claims 6, 13, and 20
Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shapira et al. (U.S. Patent No. 9,514,837) in view of Jei et al. (U.S. Patent Publication No. 2017/0177425) in further view of Zvibel (U.S. Patent No. 8,352,835) and Zohar et al. (U.S. Patent Publication No. 2007/0168754).

Claim 6
Regarding claim 6, Shapira in view of Jei and Zvibel does not explicitly disclose, but Zohar teaches: 
The system of claim 1, wherein the processing device is further to:  determine whether the data stored at the storage device is readable by successfully reading back at least a portion of additional data stored at the storage device, wherein the additional data is stored at the storage device after the stored data (Zohar: ¶ [0012]).

Zohar teaches sending a read request to an alternative location for a corresponding data portion in a system in communication with the controller and verifying the returned data (Zohar: ¶ [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a verification mechanism such as taught by Zohar in conjunction with the storage system taught by Shapira in view of Jei and Zvibel.  One of ordinary skill in the art would be motivated to do so in order to ensure the integrity of data that was just written (Zohar: ¶ [0005]).


Claims 13 and 20
Claim 13 contains limitations for a method which are similar to the limitations for the system described in claim 6, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 20 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 6, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113